REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11 and dependent claims 2-10 and 12-23 are considered allowable. Independent claims 1 and 11 are allowable because the prior art does not disclose the structure regarding the claimed combination of the a brim apparatus comprising: a visor with an opening with a first circumference to receive a helmet; a flexible ring-shaped center section joined to the visor along the first circumference; at least one guide located in the rear portion of the center section and closer to the top of the center section than the bottom such that a portion of the at least one guide can move independent of the center section; an elongate flexible size adjustment member extending through the at least one guide; and the size adjustment member is tightenable to adjust the diameter of the top of the center section to detachably fit about the helmet while simultaneously maintaining the first circumference and shape of the visor attached thereto.
The prior art does not disclose or teach these structures. The closest prior art appears to be 2006/0048274 by Lee and does not disclose or teach these elements.
Lee discloses a brim apparatus with a visor 20 with an opening having a first circumference to receive a head covering, figures 10 and 11; a flexible ring-shaped center section 21a is joined to 20 along the first circumference as shown in figure 11 and disclosed in [0042], with an elongate flexible size adjustment member 30 attached to 21a as disclosed in [0042] and  [0043], 30 is disclosed in [0035], as being “disposed along the inner peripheral surface of the lower peripheral edge of the crown 10 is made of the spandex material, and if the cap 1 is worn, the rim 30 is expanded such that the .
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732